CHILTON, J.
I concur with my brethren, in tbe opinion *501that tbe defendant in error is entitled to a support out of tbe estate of tbe testator, but dissent from that portion of tbe opinion wbicb bolds that ber right is to terminate when tbe oldest child marries or arrives at tbe age of twenty-one. Tbe will gives ber a present right to a support upon tbe death of tbe testator, and this right is dependent for its continuance upon two conditions subsequent. One is, that she remains in tbe testator’s family, tbe other, that she remains single.
Tbe obvious meaning of tbe testator was, that if Miss Swoope voluntarily abandoned bis family, or married, tbe provision for ber support should cease. It clearly was not in bis contemplation that a change in tbe condition of his family, whether wrought by tbe marriage of the widow, or tbe death of tbe children, or sale or division of tbe slaves, or from any other cause over wbicb Miss Swoope bad no control, should defeat tbe provision for ber support. Had be intended tbe provision to cease upon tbe majority or marriage of bis oldest child, I presume be would have so stated it in the will. But be has not done so, and as bis declared intention, being legal, must be tbe law for tbe government of the court, when called on to execute tbe will, I cannot fix a period for the termination of the “ support ” wbicb tbe testator has not prescribed. Tbe division of tbe estate upon tbe majority of the oldest child, or bis marriage, is not at all inconsistent with tbe bequest to Miss Swoope.
Tbe established rule, in regard to tbe construction of conditions subsequent, requires that tbe court should construe them strictly, and if their performance becomes impossible, tbe legacy is not divested by tbe failure to perform; see 2 Lomax on Ex’rs. 78; 2 Wins, on Ex’rs. 913; 11 Cond. Eng. Ch. Rep. 241; and cases collected in 2 Bridgman’s Digest, 170, 178. In my opinion, the clear intent of tbe testator was, to give this lady a support for life, unless, by ber voluntary act of leaving bis family or marrying, she should forfeit it; and to bold that be designed to deprive ber of a support at tbe time when she would be most likely to need it, and this without any fault of hers, would seem to be repugnant to tbe motive wbicb prompted him to give ber anything by way of support.